           case 1:18-cr-00259-PKC Document 271 Filed 01/13/20 Page 1 of 1

                                  GERALDJ.DICIDARA
                                         AITORNEY AT LAW

                                    585 Stewart Avenue, Suite L-16
                                     Garden City, New York 11530

                                       30 East 33rd Street.4th Fl
LAURA DI CIDARA, ESQ.                New York, New York 10016

                                           (212) 679-1958
                                       FAX NO. (646) 307-6984 January l3, 2 0ZO

       Honorable Judge Kevin P. Castel
       U.S. District Court
       Southern District of New York
       500 Pearl Street
       N.Y., N.Y 10007

                                                   Re:     U.S. v. Gocha Zhvitiashvili
                                                           Sl 18 Cr 259 (PHC)


       Dear Jl.ldge Castel,

              We hereby request an adjournment of the sentencing presently scheduled for
       January 29, 2020 to February 25, 2020 at 2:30 P.M.

               The reason for this adjournment request is that based upon the recent receipt of
       certain immigration depaiture documents from the government counse] needs to explore
       the immigration departure options available after sentencing.

              The government consents to this adjournment. AUSA Jonathan Rebold and I
       conferred with Chambers and have been advised this date and time are available.



                                                           Respectfully,
                                                           )3,._~ ~ ~ ~~~
                                                         ?Gerald Di Chiara
